DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al (2014/0025069) in view of Yuji Okuyama (2014/0350553) (hereinafter referred to as Okuyama).
Referring to claim 1, Willard et al teaches a catheter system comprising: a catheter shaft (104) (paragraph 0043; Figure 5); and an electrode assembly carried by the catheter shaft (104 or 102) and including a proximal hub (103) and a distal hub (121), a first spline (one of 115) extending between the proximal hub to the distal hub, wherein the first spline includes a first ablation electrode (112) positioned at a first axial location defined at a first distance between the proximal hub and the distal hub (paragraphs 0050-0053; Figure 5); and a second spline (another of 115) extending between the proximal hub (103) and the distal hub (121), the second spline spaced circumferentially apart from the first spline, wherein the second spline includes a second ablation electrode (114) positioned at a second axial location defined at a second distance between the proximal hub and the distal hub, the second axial location 




Referring to claims 4 and 5, Willard et al teaches that the entire frame may be made of a metal alloy of nickel and titanium including the first spline (paragraph 0051), however fails to expressly teach the material the first ablation electrode.  Paragraph 0090 teaches that “[s]haft 102 and/or other components of systems 100, 200, 300 may be made from a metal, metal alloy, polymer...[s]ome examples of suitable metals and metal alloys include stainless steel, such as 304V, 304L, and 316LV stainless steel; mild steel; nickel-titanium alloy such as linear-elastic and/or super-elastic nitinol; other nickel alloys such as nickel-chromium-molybdenum alloys” in paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first ablation electrode, as taught in the embodiment of Figure 5, to be the same material of alloy of nickel and titanium, as taught in paragraph 0090, because this is a simple substitution of one known element for another to obtain predictable results since this is a well-known material in the art which “may exhibit distinct and useful mechanical properties” (paragraph 0091).

 	Referring to claim 6, Willard et al teaches wherein the first spline and the second spline are electrically active and configured to function as stimulation electrodes for evaluating success of renal denervation performed using the first ablation electrode and 

 	Referring to claim 7, Willard et al teaches wherein the first electrically active spline and the first ablation electrode are configured to operate as a bipolar pair of stimulation electrodes in one mode of operation, whereby the first ablation electrode is selectively operable as both an ablation electrode and a stimulation electrode (paragraphs 0050-0053; Figure 5).  Willard et al teaches that “electrodes 112, 114 may each be individually connected to the power and control unit. It is further contemplated that the electrodes 112, 114 may be electrically connected to the power and control unit as sets (e.g. a first set 112 and a second set 114). It is contemplated that either set of electrodes 112 and 114 may be configured to function in a unipolar mode, a bipolar mode, or both in combination or alone” in paragraph 0053.  The separate connections and control of the electrodes 112 and 114 with separate electrical connectors to the source of the RF energy allows them to function in various capacities.  

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willard et al (2014/0025069)  in view of Yuji Okuyama (2014/0350553) as applied to claims 1-2 above, and further in view of Salahieh et al. (US 2012/0071870).
Referring to claim 3, Willard et al teaches an insulating material, however fails to teach high temperature liquid crystal polymer.  Salahieh et al teaches an analogous ablation catheter device using liquid crystal polymer to electrically insulate the circuits of the ablation electrode (100, paragraph 0102, Figs. 2a-2e). This use of liquid crystal polymer as an electrical insulator in a similar field of endeavor (tissue ablation) near the ablation electrode demonstrates that it would have been obvious before the effective filing date of the invention to have modified the device of Willard et al to incorporate the teachings of Salahieh et al, wherein the insulating material used is a liquid crystal polymer because doing so would be applying an electrical insulator known in the art to be capable of performing in the environment and conditions the device is used in.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10 have been considered but are moot because the new ground of rejection.  While Willard et al teaches that the electrodes are staggered the examiner is now relying on Okuyama to teach “whereby no ablation electrode of the electrode assembly is located in a same radial plane as any other ablation electrode of the electrode assembly”. It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMANTHA M GOOD/Examiner, Art Unit 3794